DETAILED ACTION
	This Office Action is in response to the Election and Amendment filed on November 16, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-14 and new claims 21-26 in the reply filed on November 16, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lue (US 9,698,156 B2).
In re claim 1, Lue discloses ([col. 23, line 40 – col. 25, line 23];figs. 23, 28-29) a method of manufacturing a semiconductor device, the method comprising: etching a first trench and a second trench in a multilayer stack (fig. 23), the multilayer stack comprising alternating dielectric layers and sacrificial layers; forming word lines by replacing the sacrificial layers with a conductive material; forming a first transistor (3031; fig. 29) in the first trench, the first transistor comprising a first channel isolation structure (3060,3061,3062); and forming a second transistor (3033) in the second trench adjacent a first cut channel plug (3070, 3071), wherein the first cut channel plug overlaps the first channel isolation structure along a line parallel with a centerline of the first cut channel plug.
In re claims 2-7, Lue discloses ([col. 23, line 40 – col. 25, line 23];figs. 23, 28-29) the remaining elements of the claims.

 In re claim 8, Lue discloses ([col. 23, line 40 – col. 25, line 23];figs. 23, 28-29) a method of manufacturing a semiconductor device, the method comprising: forming an alternating stack of first dielectric materials and sacrificial materials; etching a first trench (at 3031) and a second trench (at 3033) in the alternating stack of first dielectric materials and sacrificial materials; forming a first word line (3003) between the first trench and the second trench; depositing a charge trapping material (3010,3011,3012) along sidewalls of the first trench and the second trench; depositing a channel material (3013,3022) adjacent the charge trapping material; forming a first isolation structure (3060,3061,3062) in the first trench; removing portions of the channel material and the charge trapping material along sidewalls of the second trench; and forming a first cut channel structure (3070,3071) in the second trench and adjacent the first word line, a centerline of the first cut channel structure being aligned with a centerline of the first isolation structure.
In re claim 9-14, Lue discloses ([col. 23, line 40 – col. 25, line 23];figs. 23, 28-29) the remaining elements of the claims.

Claims 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Lue (US Pub. 2020/0026990 A1).
In re claim 21, Lue discloses ([0099-0126]; figs. 5-13) a method of manufacturing a semiconductor device, the method comprising: forming an alternating stack of first material layer (520) and a second material layer (510) over a substrate; etching a first trench(115) in the alternating stack; replacing the second material layers with conductive material layers; depositing a charge trapping material (610) along sidewalls of the first material layer and the conductive material layers in the first trench; depositing a channel material (1110) over the charge trapping material along sidewalls of the first trench; depositing a dielectric material (1190) over the channel material in the first trench; and forming a first conductive column (1111S) and a second conductive column (1111D) in the dielectric material in the first trench, wherein a portion of the dielectric material remains between the first conductive column and the second conductive column. 
In re claims 22-26, Lue discloses ([0099-0126]; figs. 5-13) the remaining elements of the claims. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsu (US Pub. 2021/0296360 A1), Karda (CN 105453267 A), and Kanakamedala (CN 111386607 A) also disclose elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815